ORDER
PER CURIAM.
Appellant-Husband appeals the trial court’s pendente lite order directing him to pay Respondent-Wife $1,838.00 per month temporary maintenance, $10,000 for attorney fees on account, and $10,000 for costs on account. We have reviewed the record and the briefs filed by the parties and find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b). Wife’s motion to dismiss appeal for violation of Rule 84.04 denied as moot.